                                                                      JS-6
1

2

3

4

5

6

7

8                       UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10
                                                 )
11   KABIL ANTON DJENASEVIC,                     )    Case No. CV 18-0065-DMG (JEM)
                                                 )
12                              Plaintiff,       )
                                                 )    JUDGMENT
13                v.                             )
                                                 )
14   STEVE LANGFORD, et al.,                     )
                                                 )
15                              Defendants.      )
                                                 )
16
           In accordance with the Order Accepting Findings and Recommendations of United
17
     States Magistrate Judge filed concurrently herewith,
18
           IT IS HEREBY ADJUDGED that this action is dismissed without prejudice.
19

20
     DATED: January 2, 2020
21                                                           DOLLY M. GEE
                                                     UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28
